Case: 21-50661     Document: 00516486668         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 27, 2022
                                  No. 21-50661                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Moreno,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-18-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Michael Moreno was convicted of conspiracy to
   possess with intent to distribute 50 grams or more of actual
   methamphetamine (count one), possession with intent to distribute 50 grams
   or more of actual methamphetamine (count two), possession with intent to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50661      Document: 00516486668           Page: 2   Date Filed: 09/27/2022




                                     No. 21-50661


   distribute a quantity of fentanyl (count three), possession of a firearm in
   furtherance of a drug trafficking crime (count four), and possession of a
   firearm by a felon (count six). The district court sentenced him to
   (1) concurrent terms of imprisonment of 293 months on counts one and two,
   240 months on count three, and 120 months on count six; (2) a consecutive
   60-month term of imprisonment on count four; and (3) an aggregate term of
   5 years of supervised release. The sentence was within the calculated
   guidelines range, which was based on the probation officer’s determination
   that Moreno was accountable for at least two pounds of actual
   methamphetamine and 132.5 grams of fentanyl.
            On appeal, Moreno makes two arguments. First, Moreno argues that
   the evidence was insufficient to support his methamphetamine convictions
   (counts one and two) because the Government failed to prove beyond a
   reasonable doubt an essential element of the offense: the purity or
   concentration of the substance seized. Because he preserved this challenge,
   we review it de novo. United States v. Ferguson, 211 F.3d 878, 882 (5th Cir.
   2000).
            To prove a drug conspiracy under 21 U.S.C. § 846, the Government
   must prove beyond a reasonable doubt: “(1) the existence of an agreement
   between two or more persons to violate narcotics laws; (2) the defendant’s
   knowledge of the agreement; and (3) his voluntary participation in the
   conspiracy.” United States v. Valdez, 453 F.3d 252, 256–57 (5th Cir. 2006).
   To prove possession with intent to distribute under 21 U.S.C. § 841(a)(1),
   the Government must prove beyond a reasonable doubt: (1) knowledge,
   (2) possession, and (3) intent to distribute the controlled substances. United
   States v. Solis, 299 F.3d 420, 446 (5th Cir. 2002). Here, the Government
   failed to prove the particular drug type and quantity, but that failure does not
   undermine Moreno’s convictions under § 841(a)(1) and § 846. That is
   because “drug quantity and type are not formal elements of” these offenses.



                                          2
Case: 21-50661        Document: 00516486668        Page: 3   Date Filed: 09/27/2022




                                    No. 21-50661


   United States v. Aguirre-Rivera, 8 F.4th 405, 411 (5th Cir. 2021) (internal
   quotation marks omitted). Instead, “any failure by the Government to prove
   quantity and type affects only the statutorily prescribed sentence that the
   court may or must impose.” Ibid. (internal quotation marks omitted). We
   therefore affirm Moreno’s convictions.
          Second, Moreno requests we vacate his sentences on counts one, two,
   and three and remand for resentencing because the sentences were based on
   the wrong statute and guidelines range. Specifically, he argues that his
   sentence exceeds the statutory maximum and that the sentencing judge
   miscalculated the guidelines range. Because Moreno failed to make these
   objections in the district court, we review these sentencing issues for plain
   error. See United States v. Suarez, 879 F.3d 626, 635 (5th Cir. 2018); United
   States v. Castaneda-Lozoya, 812 F.3d 457, 459 (5th Cir. 2016); see also Puckett
   v. United States, 556 U.S. 129, 135 (2009).
          As to Moreno’s statutory-maximum argument, the Government
   concedes that all four prongs of the plain-error standard are met regarding
   counts one and two. And, after independently reviewing the record and the
   applicable law, we have no reason to doubt the Government’s concession.
          Moreno’s guidelines-based challenge, however, fails the plain-error
   standard. The Government generally must establish the relevant drug
   quantity by a preponderance of the evidence. United States v. Betancourt, 422
   F.3d 240, 247 (5th Cir. 2005). In determining drug quantities and purities for
   sentencing purposes, the district court may rely on any relevant evidence that
   “‘has sufficient indicia of reliability to support its probable accuracy.’”
   United States v. Gomez-Alvarez, 781 F.3d 787, 796 (5th Cir. 2015) (quoting
   U.S.S.G. § 6A1.3(a), p.s.). The information in the presentence report (PSR)
   generally is presumed to be reliable. United States v. Nava, 624 F.3d 226, 231
   (5th Cir. 2010).




                                          3
Case: 21-50661      Document: 00516486668          Page: 4   Date Filed: 09/27/2022




                                    No. 21-50661


          Here, Moreno did not present any evidence to rebut the PSR’s
   findings, and the sentencing judge adopted the PSR without change. See
   United States v. Alford, 142 F.3d 825, 832 (5th Cir. 1998). Even more, the drug
   quantity was based in part on a Drug Enforcement Administration laboratory
   report—indicating that the tested substance was methamphetamine with
   100% purity. While no lab report with the purity findings was presented at
   trial, the drug-quantity calculation may be based on reliable evidence without
   regard to its admissibility under the rules of evidence. See U.S.S.G. § 6A1.3,
   p.s.; Gomez-Alvarez, 781 F.3d at 796; see also United States v. Dinh, 920 F.3d
   307, 313 (5th Cir. 2019). On appeal, Moreno has not contested that the lab
   report is reliable evidence. See, e.g., Cutrer v. Tarrant Cnty. Loc. Workforce
   Dev. Bd., 943 F.3d 265, 268 n.2 (5th Cir. 2019) (explaining that arguments
   not raised on appeal are forfeited); United States ex rel. Drummond v. BestCare
   Lab’y Servs., LLC, 950 F.3d 277, 284 (5th Cir. 2020). Thus, Moreno has
   failed to show that the district court committed a clear or obvious error in
   calculating the amount of converted drug weight. See Puckett, 556 U.S. at 135.
          We have considered Moreno’s other arguments and find them
   unpersuasive. We AFFIRM IN PART, VACATE IN PART, and
   REMAND for resentencing consistent with this opinion as to counts one
   and two.




                                         4